—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion by modifying the existing joint custodial arrangement to award respondent primary physical custody. That determination “is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record” (Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). Respondent has shown a greater interest in the child’s schooling and is better able to support the child financially (see, Fox v Fox, 177 AD2d 209, 210). (Appeal from Order of Herkimer County Family Court, LaRaia, J. — Custody.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.